Title: To Thomas Jefferson from Henry Dearborn, 24 November 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department
November 24, 1807
                        

                        I have the honor of proposing for your approbation Israel P. Richardson, Jonah D Symonds and Samuel H Holley of Vermont, George P Peters of New Hampshire, Charles Inderwick and Ormond Marsh of New York & Erastus Roberts of Pennsylvania to be appointed Cadets in the Regiment of Artillerists in the service of the United States
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    
                     Dec. 1. 1807
                     Approved.
                     
                         Th: Jefferson
                        
                     
                     
                        Commissiond Decr. 3d.
                  
               